I2S3-W
                               ELECTRONIC RECORD




COA#       01-13-00587-CR                        OFFENSE:       19.02 (Murder)

            Duane Lee Washington v. The
STYLE:     State of Texas                        COUNTY:        Jefferson

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   Crim Dist Ct


DATE: 08/21/14                   Publish: NO     TC CASE #:     12-14603




                        IN THE COURT OF CRIMINAL APPEALS


          Duane Lee Washington v. The State
STYLE:    of Texas                                   CCA#:         i19%'lt
         PRO SE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:
DATE:        QjJlt IzQLT                             SIGNED:                      PC:_
JUDGE:         ti±   LMAsUb??^                       PUBLISH:                     DNP:




                                                                                   MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD